FILED
                                                                         AUGUST 3, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals Division III




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 37820-9-III
                      Respondent,              )
                                               )
        v.                                     )         PUBLISHED OPINION
                                               )
B.B.,                                          )
                                               )
                      Appellant.               )

        FEARING, J. — B.B. seeks to restore his firearm rights. B.B., now an adult, filed his

petition to restore in juvenile court and under the same cause number of his juvenile court

adjudication, in which he lost his rights. The superior court, sitting as a juvenile court,

denied the petition on the ground that B.B. needed to file a new action in superior court.

We reverse and remand for the granting of the petition to restore firearm rights. We

direct the superior court, on remand, to decide whether or not to seal the petition

pleadings.

                                           FACTS

        Appellant B.B. was born on October 5, 1987. In 2004, Kittitas County Juvenile

Court entered an adjudication against B.B., then sixteen years old, for committing the
No. 37820-9-III
State v. B.B.


crime of felony harassment. As a result, B.B. lost his right to possess a firearm.

                                       PROCEDURE

       On August 21, 2020, B.B., then age 32, filed, under his juvenile court cause

number, a motion to restore his firearm rights pursuant to RCW 9.41.040(4). B.B. also

filed a motion to seal his juvenile record pursuant to RCW 13.50.260. The motion to seal

does not appear in our record. On September 25, 2020, the trial court granted the motion

to seal.

       In his brief in support of his motion to regain firearm rights, B.B. argued that the

trial court should approve of his filing the motion under the same juvenile cause number

as his original adjudication. If granted this permission from the court, B.B. could have

his firearm rights restored in juvenile court and presumably the order restoring rights

would be sealed.

       The State of Washington contested B.B.’s motion to restore firearm rights. The

State argued that the juvenile court did not have the authority to restore B.B.’s right to

possess a firearm after he reached age 18 because the court lost jurisdiction to entertain a

petition from an adult. The State also contended that permitting an adult to file a petition

for restoration of firearm rights under RCW 9.41.040(4)(b) in a sealed juvenile case

circumvented Washington State constitutional safeguards, General Rule 15, and

established case law. According to the State, the court, before sealing a petition for

restoration of firearm rights, must consider the five factors outlined in Seattle Times v.

                                              2
No. 37820-9-III
State v. B.B.


Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982). The State also highlighted that restoring

firearm rights in the original sealed juvenile criminal file precluded notice to the public of

the restoration.

       In response to B.B.’s motion for restoration of firearm rights, the State further

maintained that the juvenile court should follow the local practice of the Kittitas County

Superior Court clerk that requires a petitioner seeking to restore firearm rights to file a

separate civil cause of action and to pay a $240 filing fee pursuant to RCW

36.18.020(2)(a), (c). According to the State, the county practice promoted judicial

efficiency as a petitioner could file a single petition with supporting documents and

obtain a single order restoring firearm rights that would reference all criminal convictions

in the county regardless of the number of cause numbers, in which the convictions rested.

The trial court adopted all of the State’s arguments and denied B.B.’s motion to restore

firearm rights.

                                  LAW AND ANALYSIS

       On appeal, B.B. continues to seek restoration of his firearm rights. This quest

raises numerous issues. First, may an adult file a petition for restoration of firearm rights

in juvenile court, when the juvenile court revoked the rights at the time that the petitioner

was a juvenile? Second, may a superior court clerk adopt a practice that binds a

petitioner to file a motion to restore firearm rights under a new civil action cause number




                                              3
No. 37820-9-III
State v. B.B.


and to pay a $240 filing fee? Third, assuming the adult may file a petition in juvenile

court, may the pleadings and order be sealed?

                                   Filing in Juvenile Court

       Before the superior court, the State contended that the juvenile court lacked

jurisdiction to entertain a petition to restore firearm rights when the petitioner is eighteen

years of age or older. On appeal, the State does not expressly assert this position.

Instead, the State focuses on the incongruity of any petition and order restoring rights

potentially being sealed in juvenile court. The State objects, on constitutional grounds

and other grounds, to the juvenile court handling the petition because of the implications

of sealing the records. We, nonetheless, review the juvenile court’s authority to entertain

a petition to restore firearm rights. We will later address any complications attended to

sealing the petition and order.

       B.B. relies on RCW 9.41.040(4) for the proposition that he may present his

petition to restore firearm rights in juvenile court. The statute reads in relevant part:

               (a) . . . if a person is prohibited from possession of a firearm . . . ,
       the individual may petition a court of record to have his or her right to
       possess a firearm restored:
               (i) Under RCW 9.41.047. . . .
               (b) An individual may petition a court of record to have his or her
       right to possess a firearm restored under (a) of this subsection only at:
               (i) The court of record that ordered the petitioner’s prohibition on
       possession of a firearm; or
               (ii) The superior court in the county in which the petitioner resides.

(Emphasis added.)

                                               4
No. 37820-9-III
State v. B.B.


       Under RCW 9.41.040(4), only courts of record may entertain a petition to restore

firearm rights. Pursuant to Article IV, section 11 of the Washington State Constitution,

“[t]he supreme court and the superior courts shall be courts of record, and the legislature

shall have power to provide that any of the courts of this state, excepting justices of the

peace, shall be courts of record.” The legislature has expressly confirmed that “superior

courts are courts of record.” RCW 2.08.030.

       Chapter 13.04 RCW establishes juvenile courts. Juvenile courts have exclusive

original jurisdiction over various cases involving juveniles, including matters relating to

certain offenses committed by juveniles. RCW 13.04.030(1)(e). The juvenile court,

established in chapter 13.04 RCW, is not an independent court. The juvenile court

functions as “a division of the superior court.” RCW 13.04.021(1); State v. Maynard,

183 Wn.2d 253, 263, 351 P.3d 159 (2015). The juvenile court acts as the superior court

sitting in juvenile court session. State v. Posey, 174 Wn.2d 131, 141, 272 P.3d 840

(2012); State v. Burke, 12 Wn. App. 2d 943, 948, 466 P.3d 1147 (2020). Because the

superior court is a court of record and the juvenile court is a division of the superior

court, the juvenile court necessarily must also be a court of record. State v. Burke, 12

Wn. App. 2d 943, 949 (2020). Accordingly, the juvenile court possesses authority under

RCW 9.41.040(4)(b)(i) to consider a petition to restore a right to possess a firearm. State

v. Burke, 12 Wn. App. 2d at 949.




                                              5
No. 37820-9-III
State v. B.B.


       RCW 9.41.040(4)(b)(i) not only authorizes a petition to restore rights to be filed in

juvenile court, but also permits the petitioner to file under the same juvenile court cause

numbers as his original adjudications even though he is no longer a juvenile. State v.

Burke, 12 Wn. App. 2d 943, 949 (2020). Nothing in RCW 9.41.040(4)(b)(i) suggests that

the petitioner must be a juvenile in order to file the petition in juvenile court. State v.

Burke, 12 Wn. App. 2d 943, 950. Generally, the authority over a juvenile by the juvenile

court ends when the person reaches the age of 18. State v. Dion, 160 Wn.2d 605, 609,

159 P.3d 404 (2007). Nevertheless, regardless of the limits of the juvenile court’s

statutory jurisdiction, the superior court holds jurisdiction to grant a petition to restore

rights based on the general constitutional jurisdiction of superior courts. State v. Burke,

12 Wn. App. 2d 943, 950 (2020).

       We plagiarized much of the law we have cited from Division Two’s recent

decision in State v. Burke, 12 Wn. App. 2d 943 (2020). In Burke, the court held that 32-

year-old Ross Burke could file his petition to restore his right to possess a firearm in the

juvenile court, in which he was adjudicated to have committed crimes. We are not bound

by stare decisis to a Division Two opinion. In re Personal Restraint of Arnold, 190

Wn.2d 136, 151, 410 P.3d 1133 (2018). Nevertheless, we adopt the persuasive reasoning

and the holding in State v. Burke as our own.

       The State contends that the petition to restore firearm rights constitutes a “civil

matter.” Br. of Resp’t at 4. This characterization is awkward since the petitioner can file

                                               6
No. 37820-9-III
State v. B.B.


not only in the superior court of record, but also in the same cause number as the earlier

felony conviction, which number would be a criminal file. State v. Burke, 12 Wn. App.

2d 943, 946, 949, 466 P.3d 1147 (2020); State v. Manuel, 14 Wn. App. 2d 455, 458, 471

P.3d 265 (2020). Regardless, the State does not enlighten us as to how labeling the

petition as civil in nature should change our analysis.

       The State, in B.B.’s appeal, does not directly attack the analysis in State v. Burke,

but rather underscores that Burke did not address the conundrum created by the juvenile

court being authorized to seal its file. We deem this predicament to raise a distinct legal

question unrelated to the prerogative held by the adult to petition the juvenile court to

restore firearm rights earlier revoked by the juvenile court.

                                      County Practice

       Despite RCW 9.41.040(4) authorizing the petitioner to file the petition to restore

firearm rights in the court of record that ordered the petitioner’s prohibition and despite

State v. Burke holding that an adult petitioner may file the petition under a previous

juvenile court cause number, the State contends that RCW 2.28.150 grants the Kittitas

County Superior Court power to require a petitioner to file the petition in a new or

separate civil action in superior court and to pay the requisite filing fee of $240. RCW

2.28.150 reads:

              When jurisdiction is, by the Constitution of this state, or by statute,
       conferred on a court or judicial officer all the means to carry it into effect
       are also given; and in the exercise of the jurisdiction, if the course of

                                              7
No. 37820-9-III
State v. B.B.


       proceeding is not specifically pointed out by statute, any suitable process or
       mode of proceeding may be adopted which may appear most conformable
       to the spirit of the laws.

(Emphasis added.)

       We question whether the superior court may demand by local rule or

administrative practice that the petitioner file a separate civil action to restore gun rights.

Although the State did not raise this specific issue in State v. Manuel, 14 Wn. App. 2d

455 (2020) or State v. Burke, 12 Wn. App. 2d 943 (2020), both cases hold that the

petitioner may file in the cause number of his conviction. A different statute, RCW

9.97.020(6), obliges the offender to file a separate civil action when applying for a

certificate of restoration of opportunity. RCW 9.41.040 contains no such requirement.

This difference suggests the legislature did not intend to require a separate action, under

RCW 9.41.040(4), for a restoration of gun rights. A demand to file a new lawsuit may

also contravene the spirit of the laws. In re Detention of Cross, 99 Wn.2d 373, 379-80,

662 P.2d 828 (1983).

       Regardless, we need not address the question whether a court has authority to

implement a practice of a new and independent lawsuit to restore firearm rights because

the Kittitas County Superior Court is not the entity that adopted this requirement.

Although sometimes in its brief, the State writes that “the court” adopted this unwritten

rule, the State presents no information that the Superior Court judges of Kittitas County

adopted a rule, policy, or practice. Instead, the State admits that the clerk of the Kittitas

                                               8
No. 37820-9-III
State v. B.B.


County Superior Court implemented, as a local practice, the condition of a separate civil

suit. The clerk lacks authority to adopt procedures for the superior court.

       The county clerk, who serves as clerk of the superior court, is an elected official.

Burrowes v. Killian, 195 Wn.2d 350, 358, 459 P.3d 1082 (2020). The clerk is

independent from the court and accountable to the people. WASH. CONST. art. XI, § 5;

Burrowes v. Killian, 195 Wn.2d 350, 358. RCW 2.28.150 only authorizes “a court or

judicial officer” to approve a suitable process or mode of proceeding conformable to the

spirit of the laws. The clerk is neither the court nor a judicial officer. In re Recall of

Riddle, 189 Wn.2d 565, 583, 403 P.3d 849 (2017) (quoting Swanson v. Olympic

Peninsula Motor Coach Co., 190 Wash. 35, 38, 66 P.2d 842 (1937)); Ten Bridges, LLC v.

Guandai, 15 Wn. App. 2d 223, 235, 474 P.3d 1060 (2020), review denied, 197 Wn.2d

1011, 487 P.3d 515 (2021).

       The State may contend that the Kittitas County Superior Court, by reason of its

ruling against B.B., adopted the requirement to file an independent civil action. Nothing

in the ruling, however, suggests that the superior court judge intended by himself to adopt

a local rule or a formal practice binding on the entire county court and the other Kittitas

County Superior Court judge in future cases. One ruling does not make a practice.

                                         Open Courts

       The State objects to the juvenile court granting a petition to restore firearm rights

because the petition pleadings and order will be sealed. This objection assumes that the

                                               9
No. 37820-9-III
State v. B.B.


court lacks authority to open to the public or unseal the pleadings and the order for

restoration. The State does not recognize the question of sealing as separate from the

authority of the court to entertain the petition.

       The State legitimately worries about sealing any of the pleadings in support of a

petition for restoration of gun rights and any order authorizing restoration.

RCW 9.41.040 does not contemplate the sealing of petitions for restoration of firearm

rights. The Washington State Constitution prohibits the sealing of most court records.

Article I, section 10 of the Washington State Constitution; State v. Chen, 178 Wn.2d 350,

356, 309 P.3d 410 (2013). A court must apply the factors outlined in Seattle Times Co. v.

Ishikawa, 97 Wn.2d 30 (1982) before permitting the sealing of a record.

       The State wonders how the victim of the petitioner’s crime will learn that the

offender may now possess a gun. The State laments that sealing the record will frustrate

the clerk’s ability to notify agencies of the reinstatement of the rights.

RCW 9.41.047(3)(f).

       B.B. notes that the Washington Supreme Court has approved, over constitutional

challenge, the sealing of juvenile records. State v. S.J.C., 183 Wn.2d 408, 352 P.3d 749

(2015). But we wonder if the pleadings of an adult seeking relief from a provision in a

juvenile court adjudication should be considered juvenile records for purposes of sealing.

       After the filing of B.B.’s petition but before ruling on the petition, the superior

court entered an order sealing records. Nevertheless, the superior court did not address

                                               10
No. 37820-9-III
State v. B.B.


the question of whether, assuming the court granted the petition, pleadings should be

sealed. A reviewing court may remand a case to address issues not previously decided by

the lower court or to develop the record further. Pruczinski v. Ashby, 185 Wn.2d 492,

509, 374 P.3d 102 (2016); Rickman v. Premera Blue Cross, 184 Wn.2d 300, 314, 358

P.3d 1153 (2015). We remand to the superior court for the parties to present any further

facts deemed helpful to determine whether to seal the records and for development of the

Ishakawa factors, assuming Ishakawa applies to this type of case. We also remand for

the superior court to make a determination whether to seal the pleadings and order.

                                          Remedy

       RCW 9.41.047(3) declares in part:

              (c) . . . , the court shall restore the petitioner’s right to possess a
       firearm if the petitioner proves by a preponderance of the evidence that:
              (i) The petitioner is no longer required to participate in court-ordered
       inpatient or outpatient treatment;
              (ii) The petitioner has successfully managed the condition related to
       the commitment or detention or incompetency;
              (iii) The petitioner no longer presents a substantial danger to himself
       or herself, or the public; and
              (iv) The symptoms related to the commitment or detention or
       incompetency are not reasonably likely to recur.

If the petitioner has met the statutory requirements, the court performs a ministerial

function to restore the petitioner’s rights. State v. Swanson, 116 Wn. App. 67, 78, 65

P.3d 343 (2003); State v. Burke, 12 Wn. App. 2d 943, 947-48 (2020). In State v. Manuel,




                                             11
No. 37820-9-III
State v. B.B.


14 Wn. App. 2d 455 (2000) and State v. Burke, the courts remanded to the superior court

to grant the petition to restore rights.

       The State does not contend that B.B. fails to satisfy the statutory conditions for

reinstatement of gun rights. Therefore, we remand for the superior court to enter an order

restoring B.B.’s rights. At the time of entering the order or thereafter, the superior court

should address sealing of the records.

       The courts in State v. Manuel and State v. Burke did not indicate whether they

remanded their respective cases to the juvenile division of the superior court or to the

superior court sitting outside its juvenile jurisdiction. We question the importance of this

distinction and lament the unnecessary confusion caused by labeling a division of the

superior court as a juvenile court. At the same time, we recognize most superior court

clerk offices keep juvenile case files separate from other files, and counties maintain

separate courtrooms for the juvenile division of the superior court. We recommend,

however, when entering the restoration order and when addressing sealing of the file, that

the judge hearing the case sit in the superior court’s general jurisdiction despite the

petition being filed in juvenile court.

                                       CONCLUSIONS

       We reverse the superior court’s denial of B.B.’s petition. We remand to the




                                             12
No. 37820-9-III
State v. B.B.


superior court to enter an order reinstating B.B.’s gun rights and to decide whether to seal

the pleadings surrounding the petition to restore rights.



                                           _________________________________
                                           Fearing, J.


WE CONCUR:



______________________________
Siddoway, J.



______________________________
Pennell, C.J.




                                             13